       Case 4:05-cr-00014-BLW Document 320 Filed 03/01/21 Page 1 of 5




                     UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO

 UNITED STATES OF AMERICA,
                                             Case No. 4:05-cr-00014-BLW-4
        Plaintiff,
                                             MEMORANDUM DECISION
         v.                                  AND ORDER

 TODD HAWORTH,

        Defendant.



                                INTRODUCTION

      Before the Court is Defendant Todd Haworth’s Motion for Early

Termination of Supervised Release (Dkt. 316). Having reviewed the Motion and

the Government’s Response (Dkt. 319), the Court now issues its decision. For the

reasons explained below the Court will grant the Motion.

                                BACKGROUND

      In December, 2005, this Court sentenced Mr. Haworth to 276 months of

incarceration on a conviction of Conspiracy to Possess with Intent to Distribute

Methamphetamine. (Dkt. 184). Mr. Haworth’s sentence also included five years of

supervised release following completion of his prison sentence. On October 13,

2015, Mr. Haworth’s sentence was reduced to 235 months on a motion pursuant to

pursuant to 18 U.S.C. § 3582(c)(2). On January 19, 2017, Mr. Haworth received an


MEMORANDUM DECISION AND ORDER - 1
       Case 4:05-cr-00014-BLW Document 320 Filed 03/01/21 Page 2 of 5




Executive Grant of Clemency from President Barack Obama, granting him a

commutation of his sentence, effective January 19, 2019 (Dkt. 308). The clemency

left intact Mr. Haworth’s term of supervised release and required him to enroll in

the Residential Drug Abuse Program (RDAP) within 14 days.

      Currently, Mr. Haworth has completed approximately two years of his

supervised release and explains in his pro se request that while in custody he

completed both RDAP courses (in-patient and out-patient). Following his release,

he obtained a Class A commercial driver’s license (CDL) and has gainful

employment. He states that he has custody of both of his sons. He moved to

Wyoming in June, 2019, purchased a house, and “enjoys contributing to society

daily in a positive manner.” He further requests to be released from “federal

probation.” (Dkt. 316). Mr. Haworth’s United States Probation Officer, Joseph

Walton, sent an email to the Idaho U.S. Probation Office, stating that he is happy

to report that Mr. Haworth has done “incredibly well.”

      He and his family moved into a nice home and he has maintained
      stable employment. He has had no issues with maintaining sobriety
      and is always willing to complete the tasks I have assigned him.
      While it is not the halfway point of his supervision, based on
      everything Todd has accomplished, I am more than comfortable
      supporting his early discharge at this time.

(Dkt. 319).




MEMORANDUM DECISION AND ORDER - 2
       Case 4:05-cr-00014-BLW Document 320 Filed 03/01/21 Page 3 of 5




                                    ANALYSIS

      The Court has broad discretion to impose terms of supervised release.

United States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014); 18 U.S.C. §

3583(e)(1). This includes the discretion to terminate such release after Defendant

has served one year of their supervised release. Id. In deciding whether to

terminate supervision, the court must review a number of sentencing factors which

include:

      1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) deterrence; (3) protection of the
      public; (4) the need to provide the defendant with educational,
      vocational training, medical care or other rehabilitation; (5) the
      sentence and sentencing range established for the category of
      defendant; (6) any pertinent policy statement by the Sentencing
      Commission; (7) the need to avoid unwarranted sentence disparities
      among defendants with similar records who have been found guilty of
      similar conduct; and (8) the need to provide restitution to any victims
      of the offense. See 18 U.S.C. §§ 3553(a)(1), (a)(2)(B), (a)(2)(C),
      (a)(2)(D), (a)(4), (a) (5), (a)(6), and (a)(7).

United States v. Evertson, No. 4:06-cr-206-BLW, 2011 WL 841056, at *2 (D.

Idaho Mar. 7, 2011) (citing United States v. Smith, 219 Fed. Appx. 666, 667 n.3

(9th Cir.2007)). However, in rendering its decision the Court shall simply provide

an explanation based on its consideration of such factors. Emmett, 749 F.3d 817, at

821-22. The Court need not elaborate unnecessarily. Id.

      For Mr. Haworth, “mere compliance with the terms of supervised release is

what is expected, and without more, is insufficient to justify early termination.”


MEMORANDUM DECISION AND ORDER - 3
         Case 4:05-cr-00014-BLW Document 320 Filed 03/01/21 Page 4 of 5




Emmett, 749 F.3d at 823 n.2 (quoting United States v. Grossi, No. CR-04-40127,

2011 WL 1259251, at *2 (N.D. Cal. Apr. 13, 2012)). Defendants seeking an early

release must instead show something more—something unusual or extraordinary.

Accord United States v. Etheridge, 999 F. Supp. 2d 192, 195 (D.D.C. 2013).

        Here, both the Court and the government have concluded that Mr. Haworth

has indeed shown something unusual or extraordinary. First, he was granted

Executive Clemency from President Obama. Second, he has won over his

probation officer, who has placed him on minimal supervision and believes that he

will succeed if he is released from supervision. The probation officer has given Mr.

Haworth a glowing report—stating that he is doing everything right and has

completely turned his life around. The probation officer believes that Mr. Haworth

no longer needs supervision. The probation officer sees him as unlikely to reoffend

and does not believe he is a danger to the community. Mr. Haworth is successfully

employed, having obtained his CDL. He is a family man and has purchased a

home.

        After consideration of the § 3553(a) factors addressed above, the Court and

the government believe that early termination is “warranted by the conduct of the

defendant” and “in the interest of justice.” 18 U.S.C. § 3583(e)(1). Although the

nature of Mr. Haworth’s offense was serious and the time he has served has been

far less time than the originally imposed sentence, Mr. Haworth’s conduct after his


MEMORANDUM DECISION AND ORDER - 4
       Case 4:05-cr-00014-BLW Document 320 Filed 03/01/21 Page 5 of 5




incarceration has demonstrated an extraordinary turnaround. Therefore, the Court

will grant the pending motion.

                                    ORDER

      IT IS ORDERED that Defendant’s Motion for Early Termination of

Supervised Release (Dkt. 316) is GRANTED.

                                            DATED: March 1, 2021


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 5
